          Case 1:20-cv-02815-NRB Document 45 Filed 08/03/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 JOEL DEUTSCH, individually and on behalf of all
 others similarly situated,


                            Plaintiff,                      No. 1:20-cv-02815-NRB

                       v.                                   Hon. Naomi Reice Buchwald

 STATUS RESEARCH & DEVELOPMENT
 GMBH, JARRAD HOPE, and CARL BENNETTS,

                            Defendants.

           NOTICE OF MOTION FOR LEAVE FOR ALTERNATIVE SERVICE

         PLEASE TAKE NOTICE that Plaintiff in the above-captioned action moves for leave for

alternative service pursuant to Federal Rule of Civil Procedure 4 upon Defendants Jarrad Hope

and Carl Bennetts. In support of this motion, Plaintiff relies upon the accompanying memorandum

of law, declaration of Jordan A. Goldstein and exhibits, and any other written or oral argument as

may be requested or permitted by the Court.

Dated:      August 3, 2020
            New York, New York
       Case 1:20-cv-02815-NRB Document 45 Filed 08/03/20 Page 2 of 2




                                  Respectfully submitted,

/s/ Philippe Z. Selendy           /s/ Kyle W. Roche
Philippe Z. Selendy               Kyle W. Roche
Jordan A. Goldstein               Edward Normand
Spencer Gottlieb                  Velvel (Devin) Freedman
David Coon                        Jordana Haviv
SELENDY & GAY PLLC                ROCHE CYRULNIK
1290 Sixth Avenue, 17th Floor        FREEDMAN LLP
New York, NY 10104                99 Park Avenue, 19th Floor
pselendy@selendygay.com           New York, NY 10016
jgoldstein@selendygay.com         kyle@rcfllp.com
sgottlieb@selendygay.com          tnormand@rcfllp.com
dcoon@selendygay.com              vel@rcfllp.com
                                  jhaviv@rcfllp.com

                                  Attorneys for Plaintiff and the Class




                                     2
